Sup. Ct. N. H. [Probable jurisdiction noted, 451 U. S. 981.] Motion of New Hampshire Legislative Utility Consumers’ Council to withdraw as a party appel-lee in Nos. 80-1208, 80-1471, and 80-1610 granted. Motion of New Hampshire Public Utilities Commission and the State of New Hampshire to dismiss the New Hampshire Public Utilities Commission as a party appellee in Nos. 80-1208 and 80-1610 granted. Motion of the Commonwealth of Massachusetts for substitution of New Hampshire Public Utilities Commission as a party appellee in No. 80-1471 denied. It is ordered that the State of New Hampshire be added as a party appellee in No. 80-1471.